FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 Commission File Number: 001-33068 ULTRAPETROL (BAHAMAS) LIMITED (Translation of registrant's name into English) Ocean Centre, Montagu Foreshore East Bay St. Nassau, Bahamas P.O. Box SS-19084 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 are a copy of the Company's report for the nine months ended September 30, 2012, containing certain unaudited financial information and Management's Discussion and Analysis of Financial Condition and Results of Operations for the nine months ended September 30, 2012 and 2011 (unaudited). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ULTRAPETROL (BAHAMAS) LIMITED (registrant) By: /s/ Leonard J. Hoskinson Name: Leonard J. Hoskinson Title: Chief Financial Officer Dated: November 14, 2012 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Our disclosure and analysis in this report concerning our operations, cash flows and financial position, including, in particular, the likelihood of our success in developing and expanding our business, include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates," "projects," "forecasts," "will," "may," "should," and similar expressions are forward-looking statements. Although these statements are based upon assumptions we believe to be reasonable based upon available information, including projections of revenues, operating margins, earnings, cash flow, working capital, and capital expenditures, they are subject to risks and uncertainties. These forward-looking statements represent our estimates and assumptions only as of the date of this report and are not intended to give any assurance as to future results. As a result, you should not place undue reliance on any forward-looking statements. We assume no obligation to update any forward-looking statements to reflect actual results, changes in assumptions or changes in other factors, except as required by applicable securities laws. Factors that might cause future results to differ include, but are not limited to, the following: ● future operating or financial results; ● pending or recent acquisitions, business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; ● general market conditions and trends,including charter rates, vessel values, and factors affecting vessels supply and demand; ● our ability to obtain additional financing; ● our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures, acquisitions and other general corporate activities; ● our expectations about the availability of vessels to purchase, the time that it may take to construct new vessels, or vessels' useful lives; ● our dependence upon the abilities and efforts of our management team; ● changes in governmental rules and regulations or actions taken by regulatory authorities; ● adverse weather conditions that can affect production of some of the goods we transport and navigability of the river system on which we transport them; ● the highly competitive nature of the ocean-going transportation industry; ● the loss of one or more key customers; ● fluctuations in foreign exchange rates; ● adverse movements in commodity prices or demand for commodities may cause our customers to scale back their contract needs; and ● potential liability from future litigation. In addition to these important factors, other important factors that, in the Company's view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand for dry bulk shipping capacity, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, the market for the Company's vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other factors. Please see our filings with the Securities and Exchange Commission for a more complete discussion of these and other risks and uncertainties. The information set forth herein speaks only as of the date hereof, and the Company disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date of this communication. 1 ULTRAPETROL (BAHAMAS) LIMITED MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) The following discussion and analysis should be read in conjunction with the unaudited condensed consolidated financial statements of Ultrapetrol (Bahamas) Limited (the "Company") and subsidiaries for the nine months ended September 30, 2012 and 2011 included elsewhere in this report. Our Company We are an industrial shipping company serving the marine transportation needs of clients in the geographic markets on which we focus. We serve the shipping markets for grain, forest products, minerals, crude oil, petroleum and refined petroleum products, the general cargo and container trade, as well as the offshore oil platform supply market through our operations in the following three segments of the marine transportation industry. Our River Business, with 657 barges and 33 pushboats as of September 30, 2012, is the largest owner and operator of river barges and pushboats that transport dry bulk and liquid cargoes through the Hidrovia Region of South America, a large area with growing agricultural, forest and mineral related exports. This region is crossed by navigable rivers that flow through Argentina, Brazil, Bolivia, Paraguay and Uruguay to ports serviced by ocean export vessels. These countries are estimated to account for approximately 55% of world soybean production in 2013, as compared to 30% in 1995. We also own a barge building facility in Punta Alvear, Argentina, which we believe is one of the most modern of its kind in South America and which manufactures barges for our own use as well as for non-related third parties. Our Offshore Supply Business owns and operates vessels that provide critical logistical and transportation services for offshore petroleum exploration and production companies in the coastal waters of Brazil and the North Sea. Our Offshore Supply Business fleet as of September 30, 2012, consists of nine Platform Supply Vessels, or PSVs, currently in operation and three under construction in a shipyard in India with deliveries commencing in the fourth quarter of 2012. Our Ocean Business operates, as of September 30, 2012, eight ocean-going vessels which include four Product Tankers that we employ in the South American coastal trade where we have preferential rights and customer relationships, one Oceangoing Pushboat, one inland tank barge and two container feeder vessels. We are focused on growing our businesses with an efficient and versatile fleet that will allow us to provide an array of transportation services to customers in several different industries. Our business strategy is to leverage our expertise and strong customer relationships to grow the volume, efficiency, and market share in a targeted manner. Developments in the three months ended September 30, 2012 On July 2, 2012, through a Special Meeting of the Shareholders, our shareholders authorized an amendment to the Second Amended and Restated Memorandum of Association and approved the adoption of the Third Amended and Restated Memorandum of Association and Sixth Amended and Restated Articles of Association. Under such amendments, some by-laws were modified and the authorized capital of the Company was increased to 250 million shares of common stock with par value of $0.01 per share. On July 18, 2012, our fifth re-engined pushboat, Cavalier XII, re-entered into operation. She now works on high specification, heavy-fuel oil based MAN-BW engines. On July 24, 2012, we entered into a Master Agreement whereby we agreed to build and sell from our Punta Alvear yard a second set of seven newbuilt jumbo dry barges and seven newbuilt jumbo tank barges to a third party for export to Colombia with deliveries ranging between December 2012 and May 2013. The sale proceeds will be $20.3 million. On August 1, 2012, we amended the DVB Bank SE $61.3 million facility to re-borrow $10.0 million to provide additional financing for our PSVs UP Esmeralda, UP Safira and UP Topazio. We drew down the first $1.7 million under this amendment on August 2, 2012, simultaneously with the payment of the $4.4 million corresponding to the launching of our UP Pearl, under construction in India. On August 10, 2012, our UP Jade commenced its four year time charter with Petrobras. 2 Recent Developments On October 22, 2012, we entered into a loan agreement with DVB Bank SE and NIBC Bank NV (as co-lenders) to refinance up to $42.0 million of the advances made on the first and second PSVs of the DVB / Natixis facility. On October 29, 2012, under such new loan agreement the Company has disbursed $20.8 million and has repaid $15.2 million under the DVB / Natixis facility, of which $5.2 million correspond to the Natixis portion of such vessel. In addition, for both the DVB and NIBC portion of the loan the Company has fixed LIBOR at 0.89% and 0.9% for four years, respectively. On November 10, 2012, we amended the Master Agreement dated May 18, 2012, to include two additional barges (one tank and one dry) with delivery scheduled for the fourth quarter of 2012. Proceeds from these barges will be $2.9 million. On November 13, 2012, the Company entered into an Investment Agreement with Sparrow Capital Investments Ltd.,a subsidiary of Southern Cross Latin America Private Equity Funds III and IV("Southern Cross").Under the terms of the agreement, Southern Cross will purchase approximately $220 million of newly issued common stock at a purchase price of $2.00 per share. Immediately after the close of the transaction, Southern Cross will own approximately 78.38% of the outstanding common shares of Ultrapetrol. The agreement is subject to certain closing conditions, including but not limited to a waiver by holders of certain repurchase rights pursuant to the Company's Convertible Senior Notes due 2017 indenture.If all such conditions are satisfied, including the waiver from such noteholders of their repurchase rights which waiver may or may not be received, then the agreement is expected to close in December 2012. 3 Factors Affecting Our Results of Operations We organize our business and evaluate performance by the following business segments: the River Business, the Offshore Supply Business and the Ocean Business. The accounting policies of the reportable segments are the same as those for the unaudited condensed consolidated financial statements. We do not have significant inter-segment transactions. Revenues In our River Business, we currently contract for the carriage of cargoes, in the majority of cases, under contracts of affreightment, or COAs. Most of these COAs currently provide for adjustments to the freight rate based on changes in the price of fuel. When transporting containers or vehicles, we charge our clients on a per-trip per-unit basis. In addition, we derive revenues from the sale of new barges built at our Punta Alvear yard to third parties. In our Offshore Supply Business, we contract substantially all of our capacity under time charters to charterers in Brazil. We may decide to employ our Indian-built PSVs in the North Sea spot and/or term market. In our Ocean Business, we currently contract our tanker vessels on a time charter basis. We sell space on our container feeder vessels on a per Twenty Foot-Equivalent Unit, or TEU, basis which is very similar to a COA basis as far as recording of revenues and voyage expenses. Some of the differences between time charters and COAs are summarized below. Time Charter ● We derive revenue from a daily rate paid for the use of the vessel, and ● the charterer pays for all voyage expenses, including fuel and port charges. Contract of Affreightment (COA) ● We derive revenue from a rate based on tonnage shipped expressed in dollars per metric ton of cargo or dollars per TEU, and ● we pay for all voyage expenses, including fuel and port charges. Our ships on time charters generate both lower revenues and lower expenses for us than those under COAs. At comparable price levels a time charter and a COA result in approximately the same operating income, although the operating margin as a percentage of revenues may differ significantly. Time charter revenues accounted for 36% of the total revenues derived from transportation services for the third quarter of 2012, and COA revenues accounted for 64%. With respect to COA revenues, 88% were in respect of repetitive voyages for our regular customers and 12% were in respect of single voyages for occasional customers. Our container vessels are paid on a rate based on each container shipped and expressed in dollars per TEU. By comparison, these vessels' results are expressed similar to those vessels operating under COA. In our River Business, demand for our services is driven by agricultural, mining and petroleum related activities in the Hidrovia Region. Droughts and other adverse weather conditions, such as floods, could result in a decline in production of the agricultural products we transport, which would likely result in a reduction in demand for our services. Further, most of the operations in our River Business occur on the Paraná and Paraguay rivers, and any changes adversely affecting navigability of either of these rivers, such as low water levels, could reduce or limit our ability to effectively transport cargo on the rivers. In our Offshore Supply Business, we currently have eight of our PSVs operating under long-term contracts with Petrobras in Brazil and one PSV operating under a long-term charter with Nexen Petroleum UK Limited in the United Kingdom's sector of the North Sea. In our Ocean Business, we employed a significant part of our ocean fleet on time charter to different customers during the nine months ended September 30, 2012. 4 Expenses Our operating expenses generally include the cost of all vessel operating expenses including crewing, spares and stores, insurance, lubricants, repairs and maintenance. Generally, the most significant of these expenses are wages paid to marine personnel, marine insurance costs and the cost of repairs and maintenance. However there are significant differences in the manner in which these expenses are recognized in the different segments in which we operate. In addition to the vessel operating expenses, our other primary operating expenses include general and administrative expenses related to ship management and administrative functions. In our River Business, our voyage expenses include port expenses and bunkers as well as charter hire paid to third parties, primarily for certain harbour tugs. In our Offshore Supply Business, voyage expenses include offshore and brokerage commissions paid by us to third parties which provide brokerage services and bunker costs incurred when our vessels are repositioned between the North Sea and Brazil or from the yard where they have been built to their operating location. All these costs are fully covered by us. In our Ocean Business, through our container feeder operation, our operating expenses include bunker costs which are fully covered by us, port expenses, Terminal Handling Costs, or THC, incurred in the regular operation of our container feeder service and agency fees paid by us to third parties. It also includes container leasing, storage and insurance expense. Through our River Business, we own a repair facility for our river fleet at Pueblo Esther, Argentina, where we operate a floating dry dock which is owned by us, a shipyard for building barges and other vessels in Punta Alvear, Argentina, land suitable for the construction of two terminals in Argentina, one grain loading terminal and 50% of an additional grain loading terminal, both in Paraguay. UABL also rents offices in Asunción, Paraguay and Buenos Aires, Argentina. Through our Offshore Supply Business, we hold a lease for office space in Rio de Janeiro, Brazil. In addition, through Ravenscroft, we own a building located at 3251 Ponce de Leon Boulevard, Coral Gables, Florida, United States. We hold subleases to office space at Avenida Leandro N. Alem 986, Capital Federal, Buenos Aires, Argentina, and rent an office in Aberdeen, Scotland. Foreign Currency Transactions During the third quarter of 2012, 93% of our revenues were denominated in U.S. dollars. Also, for the nine months ended September 30, 2012, 5% of our revenues were denominated and collected in Brazilian reais and 2% were denominated and collected in British pounds. However, 47% of our total revenues were denominated in U.S. dollars but collected in Argentine pesos, Brazilian reais and Paraguayan guaranies. During the nine months ended September 30, 2012, the majority of our expenses were denominated in U.S. dollars while 40% of our total out of pocket operating expenses were paid in Argentine pesos, Brazilian reais and Paraguayan guaranies. Our operating results, which we report in U.S. dollars, may be affected by fluctuations in the exchange rate between the U.S. dollar and other currencies. For accounting purposes, we use U.S. dollars as our functional currency. Therefore, revenue and expense accounts are translated into U.S. dollars at the average exchange rate prevailing on the month of each transaction. Inflation, Interest Rate, Rates of Exchange Variation and Fuel Price Increases Inflationary pressures in the South American countries in which we operate may not be compensated by equivalent adjustments in the rate of exchange between the U.S. dollar and the local currencies. Additionally, revaluations of the local currencies against the U.S. dollar, even in the absence of inflation, have an incremental effect on the portion of our operating expenses incurred in those local currencies measured in U.S. dollars. In addition, devaluations of the local currencies which occur within a short period may have a negative effect on our U.S.-dollar accounting of those currencies creating exchange variances which are not immediately reflected in an equivalent reduction of operational costs. Please see Foreign Currency Transactions. If the London market for dollar loans between banks were to become volatile, the spread between published LIBOR and the lending rates actually charged to banks in the London interbank market could widen. Interest in most loan agreements in our industry has been traditionally based on published LIBOR rates. After the financial crisis of the end of 2008, however, lenders have insisted on loan provisions that entitle them, in their discretion, to replace published LIBOR as the base for the interest calculation with their own cost-of-funds rate. Since then, we have been required to include similar provisions in some of our financings. If our lenders were to use the interest rate on their costs of funds instead of LIBOR in connection with such provisions, our lending costs could increase significantly, which would have an adverse effect on our profitability, earnings and cash flow. 5 As of September 30, 2012, the Company had $71.7 million of LIBOR-based variable rate borrowings under its credit facilities with International Finance Corporation, or IFC, and The OPEC Fund for International Development, or OFID, subject to an interest rate collar agreement, designated as cash flow hedge, to fix the interest rate of these borrowings within a floor of 1.69% and a cap of 5.0% per annum. Additionally, as of September 30, 2012, the Company had other variable rate debt (due 2012 through 2021) totaling $162.4 million. These debts call for the Company to pay interest based on LIBOR plus a 120-365 basis points margin range. Recently, our facility with DVB and Natixis for the financing of our PSVs under construction in India has, within the terms and conditions contained in the relevant loan agreement, used a cost-of-funds rate in replacement of LIBOR. The interest rates generally reset either quarterly or semi-annually. As of September 30, 2012, the weighted average interest rate on these borrowings was 2.8% per annum. A 1% increase in both of LIBOR and the cost-of-funds used as base rate by some of our lenders would translate to a $1.6 million increase in our interest expense per year, which would adversely affect our earnings. We have included fuel price adjustment clauses in most of our contracts in the River Business. However, we may experience temporary misalignments between the adjustment of fuel in our freight contracts and our fuel purchase agreements (either positive or negative) because one may adjust prices on a monthly basis while the other adjusts prices weekly. Similarly, in some of our trades the adjustment formula may not be one hundred percent effective to reimburse us for fuel price fluctuations. Additionally, as our re-engining and repowering program progresses and more pushboats in our fleet start to consume heavy fuel (as opposed to diesel oil), the adjustment formulas in our transportation contracts will gradually cease to reflect the change in our fuel costs, resulting in gradually larger misalignments between such adjustments and our fuel purchases. In the Offshore Supply Business, the risk of variation of fuel prices under the vessels' current employment is generally borne by the charterers, since they are generally responsible for the supply and cost of fuel. During their positioning voyage from their delivery shipyard up to their area of operation and if and when a vessel is off-hire for technical or commercial reasons, fuel consumption will be for our account. In our Ocean Business, for those vessels that operate under time charters, inflationary pressures on bunker (fuel oil) costs are not expected to have a material effect on the results of those vessels which are time chartered to third parties, since it is the charterers' responsibility to pay for fuel. When our ocean vessels are employed under COAs, however, freight rates for voyage charters are fixed on a per ton basis including bunker fuel for our account, which is calculated for the voyage at an assumed cost. A rise or fall in bunker prices may have a temporary negative or positive effect on results as the case may be since the actual cost of fuel purchased for the performance of a particular voyage or COA may be higher or lower than the price considered when calculating the freight for that particular voyage. Generally, over the long term, freight rates in the market should be sensitive to variation in the price of fuel. However, a sharp rise in bunker prices may have a temporary negative effect on results since freights generally adjust only after prices have settled at a higher level. In our container feeder operation, the operation of our two container feeder vessels, M.V. Asturiano and M.V. Argentino, involves some degree of fuel price fluctuation risk since we have to pay for the cost of bunkers and although we can adjust our rates per TEU in connection with these variations, we may not always be able to, or may even be unable to, pass these variations to our customers (either fully or partially) in the future, which could have an adverse effect on our results of operations. Seasonality Each of our businesses has seasonal aspects, which affect their revenues on a quarterly basis. The high season for our River Business is generally between the months of March and September, in connection with the South American harvest and typically higher river levels. However, growth in the soy pellet manufacturing, minerals and forest industries may help offset some of this seasonality. The Offshore Supply Business operates year-round, particularly off the coast of Brazil, although weather conditions in the North Sea may reduce activity from December to February. In the Ocean Business, we employ our Product Tankers on time charters so there is no seasonality effect, while our container feeder service experiences a somewhat slower season during the first quarter due to the congestion at the main discharge terminal in Patagonia in connection with the cruise tourist season. 6 Legal Proceedings UABL – Ciudad del Este Customs Authority On September 21, 2005, the local Customs Authority of Ciudad del Este, Paraguay issued a finding that certain UABL entities owe taxes to that authority in the amount of $2.2 million, together with a fine for non-payment of the taxes in the same amount, in respect of certain operations of our River Business for the prior three-year period. This matter was referred to the Central Customs Authority of Paraguay, or the Paraguay Customs Authority. We believed that this finding was erroneous and UABL formally replied to the Paraguay Customs Authority contesting all of the allegations upon which the finding was based. After review of the entire operations for the claimed period, the Paraguayan Central Tax Authorities, asserting their jurisdiction over the matter, confirmed that the UABL entities did pay their taxes on the claimed period, but held a dissenting view on a third issue (the tax base used by the UABL entities to calculate the applicable withholding tax). The primary case was appealed by the UABL entities before the Tax and Administrative Court, and when summoned, the Paraguayan Tax Authorities filed an admission, upon which the Court on November 24, 2006, confirmed that the UABL entities were not liable for the first two issues. Nevertheless, the third issue continued, and through a resolution which was provided to UABL on October 13, 2006, the Paraguayan Undersecretary for Taxation confirmed that, in his opinion, UABL was liable for a total of approximately $0.5 million and applied a fine of 100% of that amount. UABL entered a plea with the respective court contending the interpretation on the third issue where it claimed to be equally not liable. On October 19, 2007, we presented a report by an expert highly favorable to our position. On March 26, 2009, the Tax and Administrative Court decided that UABL was not liable for the third issue under discussion (the tax base used by UABL's entities to calculate the applicable withholding tax). On April 2, 2009, the Paraguayan Tax Authorities appealed the Tax and Administrative Court´s decision to the Supreme Court. On September 22, 2010, the Paraguayan Supreme Court revoked the March 26, 2009, ruling of the Tax and Administrative Court and confirmed the decision of the Paraguayan undersecretary for taxation which condemned UABL Paraguay S.A. to pay approximately $605,000 non-withheld taxes, $685,000 in fines and $1,251,000 in accrued due interests. We appealed the decision of the Supreme Court, seeking to clarify its ruling based on the Bona Fide basis of the UABL arguments recognized by the Court expressly in its ruling and on this appeal sought to eliminate fines and interests. Finally, in a signed agreement with the Tax Authorities on October 14, 2010, UABL paid the total amount of $1,294,000 in full and final settlement of the claim and agreed to drop its appeal to the Supreme Court. In parallel with this ruling the Office of the Treasury Attorney initiated an action in respect of the other two issues concerned in this litigation (which had been terminated on November 24, 2006, with the admission of the Central Tax Authorities that no taxes were due for these two issues and the consequent dropping of the action by the plaintiffs) to review certain formal aspects of the case on the grounds that the Paraguay Customs Department did not represent the interests of Paraguay. UABL submitted a defense in relation to the action commenced by the Office of the Treasury Attorney. Subsequently, the Office of the Treasury Attorney filed a response with regard to our defense. The evidentiary stage of the proceedings has concluded and a decision of the Court is pending. Aside from the mentioned procedures, the Customs Authorities of Paraguay have reopened the proceedings against UABL S.A., UABL Paraguay S.A. and Yataity S.A. in connection with the possible reopening of the case pending a decision of the reopening of the case in court. Counsel notified the Customs to hold the proceedings until such decision of the court is received and also contest any new investigation into the matter on the grounds that the action is time barred. In one of those reopened proceedings the Customs Authorities of Paraguay made a wrong determination of the taxes owed and fines and upon UABL's request through the submission of a remedy such customs authorities issued a resolution on August 8, 2012 with a revised adjustment, where they found UABL S.A., UABL Paraguay S.A. and Yataity S.A. liable to pay approximately $0.4 million subject to a fine of 100% of that amount. Having ended the administrative proceedings, on August 10, 2012 UABL commenced judicial proceedings to obtain a court judgment to rule off the erroneous decision of the Customs Authorities based on concrete evidence that the sum of $0.4 million was duly paid and that no fine should then be imposed. We have been advised by UABL's counsel in the case that there is only a remote possibility that the Paraguayan Courts would find UABL liable for any of these taxes or fines still in dispute or that the final outcome of these proceedings could have a material adverse effect on the Company. UABL International S.A. – Bolivian Tax Authority On November 3, 2006, and April 25, 2007, the Bolivian Tax Authority (Departamento de Inteligencia Fiscal de la Gerencia Nacional de Fiscalización) issued a notice in the Bolivian press advising that UABL International S.A. would owe taxes to that authority. On June 18, 2007, legal counsel in Bolivia submitted points of defense to the Bolivian tax authorities. On August 27, 2007 the Bolivian tax authorities gave notice of a resolution determining the taxes (value added tax, transaction tax and income tax) that UABL International S.A. would owe to them in the amount of approximately $5.8 million (including interest and fines). On October 10, 2007, legal counsel in Bolivia gave notice to the Bolivian tax authorities of the lawsuit commenced by UABL International S.A. to refute the resolution above mentioned. On August 1, 2008, UABL International S.A. was served with a notice informing that the Bolivian Tax Authorities had replied to the lawsuit. On August 22, 2008, a hearing and judicial inspection took place at Puerto Quijano, Bolivia. On August 30, 2008, both parties submitted their arguments to the judge, completing this part of the case. On August 12, 2009, UABL International S.A. was served with the judgment of the Bolivian court deciding in favor of the Bolivian tax authorities. On August 22, 2009, UABL International S.A. submitted an appeal to the lower court judgment to which Bolivian tax authorities have contested. The Court of appeal confirmed the judgment of the Lower Court. UABL International S.A. submitted a cassation appeal (an appeal on points of law) before the Bolivian Supreme Court, who also confirmed the judgment of the lower Court. On the other hand, on June 26, 2008, the same Bolivian court ordered a preemptive embargo against all barges owned by UABL International S.A. that may be registered in the International Bolivian Registry of Ships, or RIBB. According to local counsel this preemptive embargo under Bolivian law has no effect over the Company's right to use its assets nor does it have any implication over the final decision of the court, the substance of the matter and in this case it is ineffective since UABL International S.A. does not have any assets owned by it registered in the RIBB. Moreover, UABL International S.A. challenged the judge's decision to place the embargo but local attorneys have recently advised that the higher Court has reconfirmed the embargo although it has not been notified yet. The shares of UABL International S.A. ceased to belong to our Company and we have been advised by local counsel that there is only a remote possibility that we would finally be found liable for any of these taxes or fines and / or that these proceedings will have financial material adverse impact on the consolidated financial position or results of operations of the Company. 7 UABL Paraguay S.A. – Paraguayan Customs Asuncion On April 7, 2009, the Paraguayan Customs in Asuncion commenced administrative proceedings against UABL Paraguay S.A. alleging infringement of Customs regulations due to lack of submission of import clearance documents in Paraguay for bunkers purchased between January 9, 2007, and December 23, 2008, from YPF S.A. in Argentina. Since those bunkers were purchased for consumption onboard pushboats, UABL Paraguay S.A. submitted a defense on April 23, 2009, requesting the closing of those proceedings based on the non-infringement of Customs regulations; however the proceedings were not closed. On August 21, 2009, as part of the evidence to be rendered in the Customs proceedings UABL Paraguay S.A. submitted a technical report of the Paraguayan Coast Guard stating that all parcels of bunkers purchased by UABL Paraguay S.A. from YPF S.A. were consumed onboard the push boats. We were advised that the Paraguayan Customs in Ciudad del Este also commenced administrative proceedings against UABL Paraguay S.A. for the same reasons as the Customs in Asuncion, however those proceedings have been suspended. Customs Authorities appraised the bunkers and determined the corresponding import tax and fine in the amount of $2.0 million. On March 22, 2010, the Customs in Asuncion issued their ruling on the matter imposing a fine of Gs. 54,723,820 (approximately $11,700), and UABL Paraguay S.A. was going to pay the fine with the aim to end these proceedings but the Director of Customs in Asunción decided to render null that ruling and ordered evidence to be filed in respect of years 2003 to 2006 before issuing the final ruling. In parallel with this ruling the denouncing parties in Ciudad del Este submitted remedies against the decision of Customs in Asuncion arguing that such ruling was taken without bringing both dossiers together. In a similar manner, on September 20, 2010, the Paraguayan Customs in Asuncion received a complaint against UABL Paraguay S.A. alleging infringement of Customs regulations due to lack of submission of import clearance documents in Paraguay for bunkers purchased during 2009 and 2010, from YPF S.A. in Argentina. UABL Paraguay S.A. submitted its defense together with all documents related to the bunker purchases. Our local counsel is of the opinion that remedies will be rejected and therefore that there is only a remote possibility that UABL Paraguay S.A. will finally be found liable for any such taxes or fines and / or that these proceedings will have financial material adverse impact on the consolidated financial position or result of operations of the Company. Oceanpar S.A. and UABL Paraguay S.A. - Customs investigation in connection with re-importation of barges subject to conversion Oceanpar S.A. was notified of this investigation on June 17, 2011. The matter under investigation is whether UABL Paraguay S.A. paid all import taxes and duties corresponding to the re-importation of barges submitted to conversion in foreign yards. On June 24, 2011, Oceanpar S.A. and UABL Paraguay S.A.submitted the evidence of all payments effected in 2008 corresponding to the re-importation of these barges. Our local counsel has advised that there is only a remote chance that these proceedings will have a material adverse impact on theconsolidated financial position or result of operationsof the Company. UABL Paraguay S.A. - Paraguayan Tax Authority On December 15, 2011, as a result of a previous investigation, the Paraguayan Tax Authorities gave notice that UABL Paraguay S.A. would have improperly used some fiscal credit and suggested some rectifications to be made. The aforementioned tax authorities also informed that UABL Paraguay S.A. may owe taxes due to differences in the rate applied to certain fiscal remittance incomes related to the operation of some barges under leasing. We believe that this finding is erroneous and UABL Paraguay S.A. commenced administrative proceedings on December 23, 2011, in order to refute the said findings and formally replied to all of the allegations upon which the finding was made. A decision of the administrative authorities is now pending. The potential amount in dispute has not been calculated yet but it should not exceed approximately $3.0 million. The proceedings are purely administrative at this point and if the tax authority should decide to insist with their opinion the Company intends to contest the same in a judicial court. Our local counsel has advised that there is only a remote chance that these proceedings, when ultimately resolved by a judicial court, will have a material adverse impact on the consolidated financial postion or result of operations of the Company. 8 Obras Terminales y Servicios S.A. – Judicial Administration On August 16, 2009, Mrs. Maria L. Rodriguez-Mendieta (hereinafter the "Plaintiff") commenced legal proceedings in Ciudad del Este, Paraguay against Obras Terminales y Servicios S.A. (hereinafter "OTS"), UABL Terminals (Paraguay) S.A., our subsidiary in the River Business, certain directors and representatives in our River Business, and some of Mr.Abadie's successors and assigns. The Plaintiff alleges to be the holder of 50% of the capital stock of OTS that belongs to the Abadie family. OTS is the Company's 50% subsidiary that owns Tres Fronteras terminal. On August 21, 2009, the competent court granted an injunction to intervene OTS by appointing a Judicial Manager who replaced OTS' board of directors, while the appeal of this injunction is still pending such a court decision continues in effect. The Plaintiff is arguing that an extraordinary shareholders meeting of OTS held in 2005 resolved to increase the capital stock and consequently the whole of OTS' shares certificates were substituted prejudicing her rights since her shares certificates were neither cancelled nor substituted by new certificates. The Plaintiff is requesting the Paraguayan court: a) to recognize her capacity of shareholder of OTS in substitution of the Abadie family; b) payment of dividends; c) nullity of some legal acts; and d) removal of OTS' managers. All defendants have submitted their defenses before the competent court, however due to several motions and preceding exceptions, the evidence stage has not been reached yet. We have been advised by local counsel that if the Plaintiff succeeds in her plead, it will only affect the Abadie family without causing any financial material adverse effect on the remaining 50% capital stock of OTS that belongs to UABL Terminals (Paraguay) S.A. Ultrapetrol S.A. – Argentine Secretary of Industry and Argentine Customs Office On June 24, 2009, Ultrapetrol S.A. (hereinafter "UPSA") requested to the Argentine Secretary of Industry, an authorization to re-export some unused steel plates that had been temporarily imported for industrialized conversion by means of vessels repairs. The total weight of those steel plates was 473 tons and their import value was approximately $0.37 million. The request of UPSA to the Secretary of Industry was based on the cancellations made by some related shipping companies that had formerly requested repair services for their vessels. Such repairs cancellations prevented UPSA to conduct the industrialized conversion of the above referred steel plates. On August 7, 2009, since UPSA commenced negotiations with two shipping companies for repairing some of their vessels, a time extension was requested to the Argentine Secretary of Industry, and alternatively it was also requested to grant the previously requested authorization to re-export the steel plates without industrialized conversion. On January 21, 2010, the competent authority rejected the time extension request and did not resolve the alternative authorization request. On February 25, 2010, UPSA made an administrative submission asking for a reconsideration of the decision, which was rejected on April 27, 2010. On November 4, 2011, UPSA submitted an administrative appeal before the Ministry of Industry, and its decision is still pending. In the event that steel plates cannot be exported, payable import duties and Customs' charges would amount to approximately $0.9 million, however in case of payment UPSA would have offsetting-tax credits amounting to approximately $0.3 million. We have been advised by local counsel that there is a positive prospect of obtaining the requested authorization for re-exporting the steel plates and we don't expect the resolution of these administrative proceedings to have a material adverse impact on the consolidated financial portion or result of operations of the Company. Various other legal proceedings involving us may arise from time to time in the ordinary course of business. However, we are not presently involved in any other legal proceedings that, if adversely determined, would have a material adverse effect on us. 9 Results of Operations Three months and nine months ended September 30, 2012, compared to three months and nine months ended September 30, 2011. The following table sets forth certain unaudited historical statements of operations data for the periods indicated above derived from our unaudited condensed consolidated statements of income expressed in thousands of dollars: Three Months Ended September 30, Nine Months Ended September 30, Percent Change ($000's) Revenues Attributable to River Business $ 1 % Attributable to Offshore Supply Business 16 % Attributable to Ocean Business 20 % Total revenues 9 % Voyage and manufacturing expenses Attributable to River Business 19 % Attributable to Offshore Supply Business 27 % Attributable to Ocean Business 39 % Total voyage expenses 24 % Running costs Attributable to River Business 30 % Attributable to Offshore Supply Business 6 % Attributable to Ocean Business 17 % Total running costs 19 % Amortization of dry dock & intangible assets 11 % Depreciation of vessels and equipment 11 % Administrative and commercial expenses 12 % Other operating income, net % Operating profit (loss) Financial expense and other financial expenses 4 % Financial (expense) income 63 55 -82 % (Loss) on derivatives, net Investment in affiliates 36 % Other expenses, net 2 % Total other expenses 6 % (Loss) before income taxes 93 % Income tax (expenses) benefit -63 % Net income attributable to non-controlling interest 32 % Net (loss) income attributable to Ultrapetrol (Bahamas) Ltd. $ % Revenues. Total revenues from our River Business increased from $43.7 million in the three months ended September 30, 2011, to $43.9 million in the same period of 2012. This $0.2 million increase results mainly from third-party sale of barges, an increase in the average freight per ton (before adjustment for fuel price variations) coupled with increases in demurrage revenues; partially offset by a cargo mix focused significantly on iron ore. 10 Total revenues from our River Business increased 1% from $113.5 million in the nine months ended September 30, 2011, to $115.0 million in the same period of 2012. This $1.5 million increase results mainly from third-party sale of barges, an increase in the average freight per ton (before adjustment for fuel price variations); partially offset by a 22% drop in net tons transported year on year and by a cargo mix focused significantly on iron ore. Total revenues from our Offshore Supply Business remained unchanged at $19.0 million in the three months ended September 30, 2012, as compared to the same period of 2011. Compensating factors include the increase related to the operation of our UP Jasper and UP Jade; partially offset by offhire days of our PSV fleet during the third quarter of 2012 as compared to the same period of 2011. Total revenues from our Offshore Supply Business increased by 16% from $46.6 million in the nine months ended September 30, 2011, to $54.2 million in the same period of 2012. This $7.5 million increase is primarily attributable a $5.0 million increase related to the operation of our UP Jasper which entered into service with Nexen Petroleum UK Ltd. on September 29, 2011, to a $1.8 million increase on account of the operation of our UP Jade which entered into service with Petrobras on August 10, 2012, and to a $1.2 million increase on account of the operation of our UP Turquoise which entered into service with Petrobras on March 12, 2011; partially offset by a $0.4 million decrease in revenues of our UP Agua-Marinha related to offhire days during the third quarter of 2012. Total revenues from our Ocean Business increased $2.6 million, from $17.4 million in the three months ended September 30, 2011, to $19.9 million in the same period of 2012, or 15%. This increase is mainly attributable to a $1.6 million combined increase in revenues of our M.V. Asturiano and M.V. Argentino mainly associated to tariff increases as well as increases on TEUs transported year on year, to a $0.6 million increase in revenues related to the operation of our Paraná Petrol, and to a $0.5 million increase in revenues of our Product Tankers Miranda I, Austral, Amadeo and Alejandrina on account of charter rate adjustments in accordance with manning expense increases. Total revenues from our Ocean Business increased $9.5 million, from $48.2 million in the nine months ended September 30, 2011, to $57.7 million in the same period of 2012, or 20%. This increase is mainly attributable to a $5.6 million increase in revenues of our M.V. Asturiano and M.V. Argentino mainly associated to tariff increases as well as increases on TEUs transported year on year, to a $3.5 million increase related to the transportation of the barges sold to a third party, to a $0.8 million increase related to the operation of our Paraná Petrol, to a $0.4 million increase related to ship management services to third parties and to a $1.2 million increase in revenues of our Product Tankers Miranda I, Austral and Alejandrina on account of charter rate adjustments in accordance with manning expense increases; partially offset by a $2.0 million decrease in revenues of our Amadeo which had 76 offhire days during 2012 due to its scheduled drydock. Voyage and manufacturing expenses. In the three months ended September 30, 2012, voyage expenses of our River Business were $23.0 million, as compared to $20.6 million for the same period of 2011, an increase of $2.4 million, or 12%. This increase is mainly attributable to increases in manufacturing expenses related to third-party barge production of our Punta Alvear shipyard as well as higher fuel cost per ton mainly related to lower net tons transported, higher cost in harbor tugs, crew and maintenance expenses of our owned port pushboats. In the nine months ended September 30, 2012, voyage and manufacturing expenses of our River Business were $62.8 million, as compared to $52.7 million for the same period of 2011, an increase of $10.1 million, or 19%. This increase is mainly attributable to an increase in manufacturing expenses related to third-party barge production of our Punta Alvear shipyard as well as increases in fuel cost per ton mainly related to lower net tons transported, higher cost in harbor tugs, crew and maintenance expenses of our owned port pushboats. In the three months ended September 30, 2012, voyage expenses of our Offshore Supply Business were $1.4 million, as compared to$1.0 million in the same period of 2011. This increase of $0.4 million is mostly explained by the entry into operation of our UP Jade which commenced operation with Petrobras on August 10, 2012. In the nine months ended September 30, 2012, voyage expenses of our Offshore Supply Business were $3.5 million, as compared to $2.7 million in the same period of 2011. This increase of $0.7 million, or 27%, is primarily attributable to a $0.4 million one-time underperformance charge of two of our PSVs in Brazil and to a $0.4 million increase related to the operation of our UP Jade which entered into service with Petrobras on August 10, 2012. In the three months ended September 30, 2012, voyage expenses of our Ocean Business were $6.3 million, as compared to $5.5 million for the same period of 2011, an increase of $0.7 million, or 13%. This increase is primarily attributable to $0.5 million increase in voyage expenses related to our M.V. Asturiano and M.V. Argentino and $ 0.2 million increase related to the operation of our Paraná Petrol. In the nine months ended September 30, 2012, voyage expenses of our Ocean Business were $20.9 million, as compared to $15.0 million for the same period of 2011, a $5.9 million increase, or 39%. This increase is attributable to a $3.5 million increase related to the transportation costs of the barges sold to a third party, to a combined $2.1 million increase in voyage expenses attributable to our M.V. Asturiano and M.V. Argentino and to a $0.4 million increase related to the operation of our Paraná Petrol. 11 Running costs. In the three months ended September 30, 2012, running costs of our River Business were $16.2 million, as compared to $11.2 million in the same period of 2011, an increase of $5.1 million, or 45%. This increase in costs is mainly attributable to higher repair, supply and crew costs resulting from salary increases and other inflationary pressures not compensated by an equivalent devaluation of the local currencies. In the nine months ended September 30, 2012, running costs of our River Business were $40.4 million, as compared to $31.0 million in the same period of 2011, an increase of $9.4 million, or 30%. This increase in costs is mainly attributable to crew costs and to repair and supply costs resulting from salary increases and other inflationary pressures not compensated by an equivalent devaluation of the local currencies. In the three months ended September 30, 2012, running costs of our Offshore Supply Business were $9.8 million, as compared to $10.7 million in the same period of 2011, a decrease of $0.9 million, or 8%. This decrease in running costs is mainly attributable to a $2.2 million general decrease in running costs of our PSV fleet mainly related to a comparative devaluation year on year of the Brazilian real; partially offset by a $0.9 million increase related to the entry into operation of our UP Jade which commenced operation with Petrobras on August 10, 2012, and by a $0.5 million increase related to the entry into operation of our UP Jasper with Nexen Petroleum UK Ltd. on September 29, 2011. In the nine months ended September 30, 2012, running costs of our Offshore Supply Business were $27.2 million, as compared to $25.7 million for the same period of 2011, an increase of $1.5 million, or 6%. This increase in running costs is mainly attributable to a $1.8 million increase on account of the operation of our UP Jasper which entered into service with Nexen Petroleum UK Ltd. on September 29, 2011, and to a $0.9 million increase related to the entry into operation of our UP Jade which commenced operation with Petrobras on August 10, 2012; partially offset by a devaluation year on year of the Brazilian real. In the three months ended September 30, 2012, running costs of our Ocean Business were $9.3 million, as compared to $7.8 million in the same period of 2011, an increase of $1.5 million, or 19%. This variation results mainly from a combined $1.2 million increase in general expenses in our Product Tankers mostly related to the inflationary increase in our costs not compensated by an equivalent devaluation of local currencies versus the U.S. dollar and by a $0.3 million increase related to the operation of our Paraná Petrol which was idle in 2011. In the nine months ended September 30, 2012, running costs of our Ocean Business were $26.3 million, as compared to $22.5 million in the same period of 2011, a $3.8 million increase, or 17%. This variation results from a combined $2.5 million increase in general expenses in our Product Tankers and to a $1.1 million increase in crew expenses of our M.V. Asturiano and M.V. Argentino both related to inflationary increase in our costs not compensated by an equivalent devaluation of local currencies versus the U.S. dollar, and to a $0.3 million increase related to the operation of our Paraná Petrol. Amortization of drydocking and intangible assets. Amortization of drydocking and intangible assets in the three months ended September 30, 2012, were $1.4 million, as compared to $1.0 million in the same period of 2011. This $0.4 million increase is mainly associated to a $0.4 million increase in amortization of drydock of our Product Tanker Amadeo. Amortization of dry dock and intangible assets in the nine months ended September 30, 2012, were $3.5 million, as compared to $3.1 million in the same period of 2011. This $0.4 million increase is mainly associated to a $0.5 million combined increase in amortization of drydock of our Product Tanker Amadeo and Austral coupled with a $0.4 million combined increase in amortization of drydock of our UP Agua-Marinha, UP Topazio and UP Diamante; partially offset by a $0.5 million decrease in amortization of drydock of our dry barges. Depreciation of vessels and equipment. Depreciation increased by $0.2 million, or 3%, to $9.8 million in the three months ended September 30, 2012, as compared to $9.6 million in the same period of 2011. This increase is primarily attributable to a $0.2 million increase associated to the entry into operation of our UP Jade which was delivered to us on May 22, 2012. Depreciation of vessels and equipment increased by $2.7 million, or 11%, to $28.8 million in the nine months ended September 30, 2012, as compared to $26.1 million in the same period of 2011. This increase is primarily attributable to a $1.9 million associated with our new jumbo dry barges built at Punta Alvear, Argentina, and by a combined $0.8 million increase in depreciation of our UP Jasper and UP Jade which were delivered to us on June 10, 2011, and May 22, 2012, respectively, and by a $0.4 million increase in depreciation of our Paraná Petrol. Administrative and commercial expenses. Administrative and commercial expenses were $8.0 million in the three months ended September 30, 2012, as compared to $7.1 million in the same period of 2011, an increase of $0.9 million or 13%. This increase is mainly associated with salary increases and general inflation in local currency not compensated by an equivalent devaluation of such currencies. 12 Administrative and commercial expenses were $23.5 million in the nine months ended September 30, 2012, as compared to $21.0 million in the same period of 2011, resulting in an increase of $2.5 million or 12%. This increase is mainly associated with salary increases and general inflation in local currency not compensated by an equivalent devaluation of such currencies. Other operating income. Other operating income was $0.8 million in the three months ended September 30, 2012, as compared to other operating income of $0.6 million in the same period of 2011. This $0.2 million increase is mainly explained by a $0.4 million loss of hire insurance of our UP Topazio, UP Agua-Marinha and UP Jasper during the third quarter of 2012; partially offset by a $0.2 million on account of a loss of hire coverage insurance for the time lost by our UP Rubi in the third quarter of 2011. Other operating income was $7.6 million in the nine months ended September 30, 2012, as compared to other operating income of $3.5 million in the same period of 2011. This increase of $4.1 million, or 116%, is mainly explained by a $3.8 million increase related to the sale of pushboat Cavalier VIII, partially offset by a $1.5 million income related to the net result of the sale of dry barges to a third party in the third quarter of 2011, in our River Business; to a combined $1.7 million loss of hire insurance of our UP Jasper, UP Turquoise, UP Agua-Marinha and UP Topazio during the first nine months of 2012, partially offset by a $1.3 million decrease in loss of hire coverage insurance of our UP Rubi, in our Offshore Supply Business; and by a combined $1.0 million loss of hire insurance of our vessels Miranda I, Amadeo, M.V. Asturiano and M.V. Argentino, in our Ocean Business. Operating (loss) profit. Operating loss for the three months ended September 30, 2012, was $1.7 million, a decrease of $7.8 million from $6.1 million profit for the same period of 2011. This decrease is mainly attributable to a $9.3 million decrease in our River Business operating profit from $3.1 million in the third quarter of 2011 to an operating loss of $6.2 million in the same period of 2012; partially offset by a $1.5 million increase in the operating profit of our Ocean Business and to an increase of $0.1 million in our Offshore Supply Business operating profit. Operating loss for the nine months ended September 30, 2012, was $2.3 million, a decrease of $14.4 million from an operating profit of $12.1 million for the same period of 2011. This decrease is mainly attributable to a $18.3 million decrease in our River Business operating profit from a $6.9 million operating profit in the first nine months of 2011 to a $11.4 million operating loss for the same period of 2012, to a $0.7 million increase in our Ocean Business operating loss from $2.4 million loss in the first nine months of 2011 to a $3.1 million operating loss in the same period of 2012; partially offset by a $4.6 million increase in the operating profit of our Offshore Supply Business from $7.5 million in the first nine months of 2011 to $12.2 million in the same period of 2012. Financial expense and other financial expenses. Financial expense and other financial expenses decreased to $9.5 million in the three months ended September 30, 2012, as compared to $11.7 million in the same period of 2011, a $2.2 million decrease. This decrease is mainly attributable to a $1.6 million increase related to the exchange rate fluctuation on our U.S. dollar-denominated debt on our Offshore Supply segment, by a $0.4 million decrease in financial expenses and to a combined $0.3 million decrease related to exchange rate fluctuations of foreign currencies against the U.S. dollar in our Ocean and River segments. Financial expense and other financial expenses increased to $29.7 million in the nine months ended September 30, 2012, as compared to $28.5 million in the same period of 2011, a $1.2 million increase. This increase is mainly attributable to a combined $1.5 million increase related to exchange rate fluctuations of foreign currencies against the U.S. dollar in our Ocean and River segments, and by a $0.4 million increase in financial expenses on account of higher average debt balances; partially offset by a $0.6 million decrease related to the exchange rate fluctuation on our U.S. dollar-denominated debt on our Offshore Supply segment. Income tax (expense) benefit. The income tax expense for the three months ended September 30, 2012, was $1.1 million compared to an income tax benefit of $8.7 million in the same period of 2011. This $9.8 million increase is mainly attributable to a $5.7 million variation in the deferred tax provision for unrealized exchange differences in our Brazilian subsidiary, by a $2.2 million increase generated by accelerated depreciation in our Brazilian subsidiary and by a combined $1.9 million decrease in the pretax loss of our Ocean and River businesses. The income tax benefit for the nine months ended September 30, 2012, was $2.0 million, compared to $5.5 million in the same period of 2011. This $3.4 million decrease is mainly attributable to a $2.1 million increase generated by accelerated depreciation in our Brazilian subsidiary, to a $1.8 million variation in the deferred tax provision for unrealized exchange differences in our Brazilian subsidiary; partially offset by a combined $0.6 million decrease in the pretax benefit of our Ocean and River businesses. 13 Liquidity and Capital Resources We are a holding company and operate in a capital intensive industry requiring substantial ongoing investments in revenue producing assets. Our subsidiaries have historically funded their vessel acquisitions through a combination of bank debt, shareholder loans, cash flow from operations and equity contributions. The ability of our subsidiaries to make distributions to us may be subject to, among other things, restrictions under our credit facilities and applicable laws of the jurisdictions of their incorporation or organization. At September 30, 2012, we had aggregate indebtedness of $519.0 million, consisting of $180.0 million aggregate principal amount of our 2014 Notes, $80.0 million aggregate principal amount of our 2017 Convertible Notes, indebtedness of our subsidiary UP Offshore Apoio Maritimo Ltda. under a senior loan facility with DVB Bank AG, or DVB, of $7.1 million and $16.1 million under a loan facility with BNDES, indebtedness of our subsidiary UP Offshore (Bahamas) Ltd. of $50.3 million under two senior loan facilities with DVB and $35.0 million under an additional senior loan agreement with DVB and Banco Security as co-lenders, indebtedness of our subsidiary Ingatestone Holdings Inc. of $41.0 million under a senior loan facility with DVB and Natixis as co-lenders, indebtedness of our subsidiary Stanyan Shipping Inc. of $6.8 million under a senior loan facility with Natixis, indebtedness of our subsidiary Hallandale Commercial Corp. of $6.0 million under a senior loan facility with Nordea Bank, indebtedness of our subsidiaries UABL Barges (Panama) Inc., Marine Financial Investment Corp., Eastham Barges Inc. and UABL Paraguay S.A. of $57.4 million in the aggregate under two senior loan facilities with IFC, indebtedness of our subsidiary UABL Paraguay S.A. of $14.3 million under a senior loan facility with OFID, and indebtedness of our subsidiaries UABL Paraguay S.A. and Riverpar S.A. of $25.0 million under a senior loan facility with IFC and OFID as co-lenders and accrued interest of $8.0 million. At September 30, 2012, we had cash and cash equivalents on hand of $14.9 million. Operating Activities In the nine months ended September 30, 2012, cash flow provided by operations was $2.5 million compared to $7.5 million used in operations in the same period of 2011. Net loss for the nine months ended September 30, 2012, was $32.1 million as compared to a net loss of $12.4 million in the nine months ended September 30, 2011, an increase of $19.7 million. Cash flow provided by operating activities increased by $9.9 million to $2.5 million in the nine months ended September 30, 2012, from a cash use of $7.5 million in that same period of 2011. This increase in cash flow provided by operations is mainly attributable to a $29.1 million cash provided by increases in liabilities, a $1.7 million cash provided by decreases in assets; partially offset by a $1.9 million increase in cash used to fund drydocking expenditures. Finally, the Gross Profit Contribution (defined as hire or freight revenues minus voyage expenses and running costs, or GPC) in our River Business decreased $18.0 million from $29.9 million in the nine months ended September 30, 2011, to $11.8 million for the same period in 2012 as a result of the severe drought that affected soybean production in Paraguay and also by the low water levels in the Upper Paraguay river. Our Ocean Business GPC decreased $0.2 million to $10.5 million in the nine months ended September 30, 2012, down from $10.7 million in the same period of 2011. The GPC of our Offshore Supply Business increased by $5.3 million to $23.5 million in the nine months ended September 30, 2012, up from $18.2 million in the same period of 2011. Investing Activities During the nine months ended September 30, 2012, we invested $9.1 million in the re-engining and re-powering program, $8.4 million in the construction of new barges at our Punta Alvear yard, $4.8 million for the construction of barges for lease-back, $2.4 million in our barge re-bottoming program, $0.6 million in the construction of our pushboat Pampero I, and $0.2 million in investments in Barranqueras port and $0.2 million in the construction of a port pushboat, in our River Business; $8.0 million to fund the advances on two of our PSVs being built in India and $0.2 million in enhancements performed on our UP Agua-Marinha and UP Diamante, in our Offshore Supply Business. Financing Activities Cash flow provided by Financing Activities decreased $1.4 million from $12.2 million in the nine months ended September 30, 2011, to cash provided of $10.8 million in the same period of 2012. This $1.4 million in cash flow provided from financing activities is mainly attributable to a $15.4 million decrease in proceeds from long-term financial debt, by a $4.4 million increase in scheduled repayments and by a $1.8 million increase in early repayments oflong-term financial debt; partially offset by a $15.0 million decrease in revolving credit facility repayments and by a $5.3 million increase in net cash provided by other financial activities. 14 Future Capital Requirements Our near-term cash requirements are related primarily to funding operations, constructing new vessels, potentially acquiring other assets including second-hand ocean vessels, rebottoming some of our barges, funding the construction of barges in our new shipyard at Punta Alvear, Argentina, refinancing certain of our indebtedness, and replacing the engines in our line pushboats with new engines that burn less expensive heavy fuel oil. We estimate that for the remainder of 2012 the cost of repowering our line pushboats will be around $1.5 million, the construction of new vessels that are currently on order in India will require additional funds of approximately $4.4 million (provided no late delivery penalties are applied to the shipyard), which will be partially financed with the undrawn proceeds committed under the DVB loan facility (formerly DVB-Natixis) and by the top up of the $61.3 million DVB facility. We expect to disburse an aggregate amount of $0.4 million in drydock expenses in the remainder of 2012. We may order additional vessels and or incur other capital expenditures which are not discussed above or contemplated at this time. The funds will be disbursed at various times over the next few years and, accordingly, are subject to significant uncertainty. We may in the future incur indebtedness to fund some of our other initiatives, which we are currently funding through our cash flow from operations. We cannot provide assurance that our actual cash requirements will not be greater than we currently expect. If we cannot generate sufficient cash flow from operations, we may obtain additional sources of funding through capital market transactions, although it is possible these sources will not be available to us. 15 Supplemental Information The following tables reconcile our EBITDA as defined in the Notes due 2014 and our Adjusted Consolidated EBITDA to our cash flow for the nine months ended September 30, 2012 and 2011: Nine Months Ended September 30, $ (000) Total cash flows provided by (used in) operating activities ) Total cash flows (used in) investing activities ) ) Total cash flows provided by financing activities Total cash flows provided by (used in) operating activities $ $ ) Plus Adjustments from continuing operations Increase / decrease in operating assets and liabilities ) Expenditure for dry docking Income taxes ) Financial expenses Gain on sale of assets Net income attributable to non-controlling interest ) (Loss) on derivatives, net Yard EBITDA from TOUAX sale Other adjustments ) ) Consolidated EBITDA as defined in the Notes due 2014 $ $ Adjusted Consolidated EBITDA $ $ 16 The following tables reconcile our Adjusted Consolidated EBITDA to our segment operating (loss) profit for the nine months ended September 30, 2012, and 2011, on a consolidated and a per segment basis: Nine Months Ended September 30, 2012 River Offshore Supply Ocean TOTAL Segment operating profit (loss) $ Depreciation and amortization Investment in affiliates / Netincome attributable to non-controlling interest in subsidiaries Yard EBITDA from Touax barge sale Other net Segment Adjusted EBITDA $ Items not included in Segment AdjustedEBITDA Financial income 55 Other financial income Adjusted Consolidated EBITDA $ Nine Months Ended September 30, 2011 River Offshore Supply Ocean TOTAL Segment operating profit (loss) $ $ $ ) $ Depreciation and amortization Investment in affiliates / Netincome attributable to non-controlling interest in subsidiaries ) (Loss) Gains on derivatives Other net ) 3 ) Segment Adjusted EBITDA $ Items not included in Segment AdjustedEBITDA Financial income Other financial expenses Adjusted Consolidated EBITDA $ The use of the terms "EBITDA as defined in the Notes due 2014" and "Adjusted Consolidated EBITDA" in the current filing rather than EBITDA as has been used in previous filings, is responsive to the US Securities and Exchange Commission Release No. 34-47226 wherefrom if the measurement being used excludes "non-cash charges" or other similar concepts other than strictly interest, taxes, depreciation and amortization, or were otherwise to depart from the definition of EBITDA as included in the aforementioned release, it should be called "EBITDA as defined in the Notes due 2014" and "Adjusted Consolidated EBITDA" rather than EBITDA. 17 EBITDA as defined in the Notes due 2014 consists of net income (loss) prior to deductions for interest expense and other financial gains and losses related to the financing of the Company, income taxes, depreciation of vessels and equipment and amortization of drydock expense, intangible assets, financial gain (loss) on extinguishment of debt, premium paid for redemption of preferred shares and certain non-cash charges (including for instance losses on write-downs of vessels). The calculation of EBITDA as defined in the Notes due 2014 excludes from all items those amounts corresponding to unrestricted subsidiaries under the Indenture governing the Company's 9% First Preferred Ship Mortgage Notes due 2014 (the "Indenture") from the time of designation as such. We have provided EBITDA as defined in the Notes due 2014 in this report because we use it to, and believe it provides useful information to investors to evaluate our ability to incur and service indebtedness and it is a required disclosure to comply with a covenant contained in such Indenture. Adjusted Consolidated EBITDA in this filing represents EBITDA as defined in the Notes due 2014 plus EBITDA corresponding to unrestricted subsidiaries designated as such under the terms of the Indenture and other adjustments related to our FFAs. We do not intend for EBITDA as defined in the Notes due 2014 nor Adjusted Consolidated EBITDA to represent cash flows from operations, as defined by GAAP (on the date of calculation) and it should not be considered as an alternative to measure our liquidity. This definition of EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA may not be comparable to similarly titled measures disclosed by other companies. Generally, funds represented by EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA are available for management's discretionary use. Both EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA have limitations as analytical tools, and should not be considered in isolation, or as a substitute for analysis of our results as reported. These limitations include, among others, the following: ● EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA do not reflect our cash expenditures, or future requirements for capital expenditures or contractual commitments, ● EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA do not reflect changes in, or cash requirements for, our working capital needs, ● EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA do not include income taxes, which are a necessary and ongoing cost of our operations, ● EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA do not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debts, ● EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA do not reflect the amortization of dry docking, or the cash requirements necessary to fund the required dry docks of our vessels, ● Although depreciation is a non-cash charge, the assets being depreciated will often have to be replaced in the future, and EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA do not, therefore, reflect any cash requirements for such replacements, and ● EBITDA as defined in the Notes due 2014 and Adjusted Consolidated EBITDA can be affected by the lease rather than purchase of fixed assets. 18 ULTRAPETROL (BAHAMAS) LIMITED AND SUBSIDIARIES Condensed Consolidated Financial Statements at September 30, 2012 ULTRAPETROL (BAHAMAS) LIMITED AND SUBSIDIARIES TABLE OF CONTENTS TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CONTENTS PAGE ŸCondensed Consolidated Financial Statements –Condensed Consolidated Balance Sheets at September 30, 2012 (unaudited) and December 31, 2011 - F1 - –Condensed Consolidated Statements of Operations for the nine-month periods ended September 30, 2012 and 2011 (unaudited) - F2 - –Condensed Consolidated Statements of Comprehensive Loss for the nine-month periods ended September 30, 2012 and 2011 (unaudited) - F3 - –Condensed Consolidated Statements of Changes in Equity for the nine-month periods ended September 30, 2012 and 2011 (unaudited) - F4 - –Condensed Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2012 and 2011 (unaudited) - F5 - –Notes to Condensed Consolidated Financial Statements (unaudited) - F6 - ULTRAPETROL (BAHAMAS) LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Stated in thousands of U.S. dollars, except par value and share amounts) At September 30, 2012 (unaudited) At December 31, 2011 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $1,557 and $841 in 2012 and 2011, respectively Operating supplies and inventories Prepaid expenses Other receivables Other current assets Total current assets NONCURRENT ASSETS Other receivables Restricted cash Vessels and equipment, net Dry dock Investments in and receivables from affiliates Intangible assets Goodwill Other assets Deferred income tax assets Total noncurrent assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable $ $ Customer advances 19 Payables to related parties Accrued interest Current portion of long-term financial debt Other current liabilities Total current liabilities NONCURRENT LIABILITIES Long-term financial debt Deferred income tax liabilities Other liabilities Deferred gains - Total noncurrent liabilities Total liabilities EQUITY Common stock, $0.01 par value:250,000,000 authorized shares; 30,011,628 shares outstanding in 2012 and 2011 Additional paid-in capital Treasury stock:3,923,094 shares at cost ) ) Retained earnings (deficit) ) ) Accumulated other comprehensive income (loss) ) ) Total Ultrapetrol (Bahamas) Limitedstockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements and should be read in conjunction herewith. F-1 ULTRAPETROL (BAHAMAS) LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Stated in thousands of U.S. dollars, except share and per share data) For the nine-month periods ended September 30, REVENUES $ $ OPERATING EXPENSES Voyage and manufacturing expenses ) ) Running costs ) ) Depreciation and amortization ) ) Administrative and commercial expenses ) ) Other operating income, net ) ) Operating (loss) profit ) OTHER INCOME (EXPENSES) Financial expense ) ) Foreign currency (losses) gains, net ) ) Financial income 55 Investments in affiliates ) ) Other, net ) ) Total other income (expenses) ) ) Loss before income taxes ) ) Income taxes benefit (expense) Net loss ) ) Net income attributable to noncontrolling interest Net loss attributable to Ultrapetrol (Bahamas) Limited $ ) $ ) LOSS PER SHARE OF ULTRAPETROL (BAHAMAS) LIMITED - BASIC AND DILUTED $ ) $ ) Basic and diluted weighted average number of shares The accompanying notes are an integral part of these unaudited condensed consolidated financial statements and should be read in conjunction herewith. F-2 ULTRAPETROL (BAHAMAS) LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) (Stated in thousands of U.S. dollars) For the nine-month periods ended September 30, Net loss $ ) $ ) Other comprehensive income (loss): Reclassification of net foreign currency derivative gains to depreciation and amortization (6
